Exhibit 10.1
 
EQUITY PURCHASE AGREEMENT




BY AND BETWEEN




DATA STORAGE CORPORATION




AND




SOUTHRIDGE PARTNERS II, LP




Dated




November 29, 2011



 
 

--------------------------------------------------------------------------------

 


THIS EQUITY PURCHASE AGREEMENT entered into as of the 29th day of November, 2011
(this "AGREEMENT"), by and between SOUTHRIDGE PARTNERS II, LP, Delaware limited
partnership ("INVESTOR"), and DATA STORAGE CORPORATION, a Nevada corporation
(the "COMPANY").


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to Investor, from time to
time as provided herein, and Investor shall purchase, up to Twenty Million
Dollars ($20,000,000) of its Common Stock (as defined below); and


NOW, THEREFORE, the parties hereto agree as follows:


ARTICLE I
CERTAIN DEFINITIONS


Section 1.1                      DEFINED TERMS as used in this Agreement, the
following terms shall have the following meanings specified or indicated (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined)


"AGREEMENT" shall have the meaning specified in the preamble hereof.


"BY-LAWS" shall have the meaning specified in Section 4.8.


"CERTIFICATE" shall have the meaning specified in Section 4.8.


"CLAIM NOTICE" shall have the meaning specified in Section 9.3(a).


“CLEARING DATE” shall be the date in which the Estimated Put Shares (as defined
in Section 2.2(a)) have been deposited into the Investor’s brokerage account and
Investor’s broker has confirmed with Investor that Investor may execute trades
of such Estimated Put Shares.


"CLOSING" shall mean one of the closings of a purchase and sale of shares of
Common Stock pursuant to Section 2.3.


"CLOSING CERTIFICATE" shall mean the closing certificate of the Company in the
form of Exhibit B hereto.




"CLOSING PRICE" shall mean the closing bid price for the Company’s common stock
on the Principal Market on a Trading Day as reported by Bloomberg Finance L.P.


"COMMITMENT PERIOD" shall mean the period commencing on the Effective Date, and
ending on the earlier of (i) the date on which Investor shall have purchased Put
Shares pursuant to this Agreement for an aggregate Purchase Price of the Maximum
Commitment Amount, or (ii) the date occurring twenty four (24) months from the
date of commencement of the Commitment Period.


 
 

--------------------------------------------------------------------------------

 
 
"COMMON STOCK" shall mean the Company's common stock, $0.001 par value per
share, and any shares of any other class of common stock whether now or
hereafter authorized, having the right to participate in the distribution of
dividends (as and when declared) and assets (upon liquidation of the Company).


"COMMON STOCK EQUIVALENTS" shall mean any securities that are convertible into
or exchangeable for Common Stock or any options or other rights to subscribe for
or purchase Common Stock or any such convertible or exchangeable securities.
 
"COMPANY" shall have the meaning specified in the preamble to this Agreement.


"CONDITION SATISFACTION DATE" shall have the meaning specified in Section 7.2.


"DAMAGES" shall mean any loss, claim, damage, liability, cost and expense
(including, without limitation, reasonable attorneys' fees and disbursements and
costs and expenses of expert witnesses and investigation).


"DISPUTE PERIOD" shall have the meaning specified in Section 9.3(a).


"DOLLAR VOLUME" shall mean the product of (a) the Closing Price multiplied by
(b) the trading volume on the Principal Market on a Trading Day.


"DTC" shall have the meaning specified in Section 2.3.


"DWAC" shall have the meaning specified in Section 2.3.


"EFFECTIVE DATE" shall mean the Subscription Date.


“ESTIMATED PUT SHARES” shall have the meaning specified in Section 2.2(a)


"EXCHANGE ACT" shall mean the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.


"FAST" shall have the meaning specified in Section 2.3.


"FINRA" shall mean the Financial Industry Regulatory Authority, Inc.


       “FLOOR PRICE” shall have the meaning specified in Section 2.1(c).


 
 

--------------------------------------------------------------------------------

 


"INDEMNIFIED PARTY" shall have the meaning specified in Section 9.3(a).


"INDEMNIFYING PARTY" shall have the meaning specified in Section 9.3(a).


"INDEMNITY NOTICE" shall have the meaning specified in Section 9.3(b).


"INVESTMENT AMOUNT" shall mean the dollar amount to be invested by Investor to
purchase Put Shares with respect to any Put as notified by the Company to
Investor in accordance with Section 2.2.


"INVESTOR" shall have the meaning specified in the preamble to this Agreement.


"LEGEND" shall have the meaning specified in Section 8.1.


"MARKET PRICE" shall mean the average of the lowest Closing Price during the
Valuation Period.


"MATERIAL ADVERSE EFFECT" shall mean any effect on the business, operations,
properties, or financial condition of the Company that is material and adverse
to the Company and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company to
enter into and perform its obligations under any of this Agreement.


"MAXIMUM COMMITMENT AMOUNT" shall mean Twenty Million Dollars ($20,000,000).


“MAXIMUM PUT AMOUNT” shall mean the lesser of (i) Two Hundred Fifty Thousand
Dollars ($250,000), or (ii) Two Hundred Fifty percent (250%) of the average of
the Dollar Volume for the twenty (20) Trading Days immediately preceding the Put
Date.


"NEW PRICE" shall have the meaning specified in Section 2.6.


"OLD PRICE" shall have the meaning specified in Section 2.6.


“PAR VALUE PAYMENT” shall have the meaning specified in Section 2.2(a)


"PERSON" shall mean an individual, a corporation, a partnership, an association,
a trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.


 
 

--------------------------------------------------------------------------------

 
 
"PRINCIPAL MARKET" shall mean any of the national exchanges (i.e. NYSE, NYSE
AMEX, Nasdaq), the OTC Bulletin Board, or other principal exchange which is at
the time the principal trading exchange or market for the Common Stock.


"PURCHASE PRICE" shall mean 92% of the Market Price on such date on which the
Purchase Price is calculated in accordance with the terms and conditions of this
Agreement.


"PUT" shall mean the right of the Company to require the Investor to purchase
shares of Common Stock, subject to the terms and conditions of this Agreement.


"PUT DATE" shall mean any Trading Day during the Commitment Period that a Put
Notice is deemed delivered pursuant to Section 2.2(b).


"PUT NOTICE" shall mean a written notice, substantially in the form of Exhibit A
hereto, to Investor setting forth the Investment Amount with respect to which
the Company intends to require Investor to purchase shares of Common Stock
pursuant to the terms of this Agreement.


"PUT SHARES" shall mean all shares of Common Stock issued or issuable pursuant
to a Put that has been exercised or may be exercised in accordance with the
terms and conditions of this Agreement.


"REGISTERED SECURITIES" shall mean the (a) Put Shares, and (b) any securities
issued or issuable with respect to any of the foregoing by way of exchange,
stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization or otherwise. As
to any particular Registered Securities, once issued such securities shall cease
to be Registrable Securities when (i) a Registration Statement has been declared
effective by the SEC and such Registrable Securities have been disposed of
pursuant to a Registration Statement, (ii) such Registrable Securities have been
sold under circumstances under which all of the applicable conditions of Rule
144 are met, (iii) such time as such Registrable Securities have been otherwise
transferred to holders who may trade such shares without restriction under the
Securities Act or (iv) in the opinion of counsel to the Company, which counsel
shall be reasonably acceptable to Investor, such Registrable Securities may be
sold without registration under the Securities Act or the need for an exemption
from any such registration requirements and without any time, volume or manner
limitations pursuant to Rule 144(b)(i) (or any similar provision then in effect)
under the Securities Act.


"REGISTRATION STATEMENT" shall mean the Company’s effective registration
statement on file with the SEC, and any follow up registration statement or
amendment thereto.


"REGULATION D" shall mean Regulation D promulgated under the Securities Act.


 
 

--------------------------------------------------------------------------------

 


"RULE 144" shall mean Rule 144 under the Securities Act or any similar provision
then in force under the Securities Act.


"SEC" shall mean the Securities and Exchange Commission.


"SECURITIES ACT" shall have the meaning specified in the recitals of this
Agreement.


"SEC DOCUMENTS" shall mean, as of a particular date, all reports and other
documents filed by the Company pursuant to Section 13(a) or 15(d) of the
Exchange Act since the end of the Company's then most recently completed and
reported fiscal year as of the time in question (provided that if the date in
question is within ninety days of the beginning of the Company's fiscal year,
the term shall include all documents filed since the beginning of the preceding
fiscal year).


“SHORT SALES” shall mean all “short sales” as defined in Rule 200 of Regulation
SHO under the Exchange Act (but shall not be deemed to include the location
and/or reservation of borrowable shares of Common Stock).


"SUBSCRIPTION DATE" shall mean the date on which this Agreement is executed and
delivered by the Company and Investor.


"THIRD PARTY CLAIM" shall have the meaning specified in Section 9.3(a).


“TRADING DAY” shall mean a day on which the Principal Market shall be open for
business.


“TRANSACTION DOCUMENTS” shall mean this Agreement.


"TRANSFER AGENT" shall mean the transfer agent for the Common Stock (and to any
substitute or replacement transfer agent for the Common Stock upon the Company's
appointment of any such substitute or replacement transfer agent).


"UNDERWRITER" shall mean any underwriter participating in any disposition of the
Registered Securities on behalf of Investor pursuant to the Registration
Statement.


"VALUATION EVENT" shall mean an event in which the Company at any time during a
Valuation Period takes any of the following actions:


(a)           subdivides or combines the Common Stock;


 
 

--------------------------------------------------------------------------------

 
 
(b)           pays a dividend in shares of Common Stock or makes any other
distribution of shares of Common Stock, except for dividends paid with respect
to any series of preferred stock authorized by the Company, whether existing now
or in the future;


(c)           issues any options or other rights to subscribe for or purchase
shares of Common Stock other than pursuant to this Agreement and the price per
share for which shares of Common Stock may at any time thereafter be issuable
pursuant to such options or other rights shall be less than the Closing Price in
effect immediately prior to such issuance;


(d)           issues any securities convertible into or exchangeable for shares
of Common Stock and the consideration per share for which shares of Common Stock
may at any time thereafter be issuable pursuant to the terms of such convertible
or exchangeable securities shall be less than the Closing Price  in effect
immediately prior to such issuance;


(e)           issues shares of Common Stock otherwise than as provided in the
foregoing subsections (a) through (d), at a price per share less, or for other
consideration lower, than the Closing Price in effect immediately prior to such
issuance, or without consideration; or


(f)           makes a distribution of its assets or evidences of indebtedness to
the holders of Common Stock as a dividend in liquidation or by way of return of
capital or other than as a dividend payable out of earnings or surplus legally
available for dividends under applicable law or any distribution to such holders
made in respect of the sale of all or substantially all of the Company's assets
(other than under the circumstances provided for in the foregoing subsections
(a) through (e).


"VALUATION PERIOD" shall mean the period of five (5) Trading Days immediately
following the Clearing Date associated with the applicable Put Notice during
which the Purchase Price of the Common Stock is valued; provided, however, that
if a Valuation Event occurs during any Valuation Period, a new Valuation Period
shall begin on the Trading Day immediately after the occurrence of such
Valuation Event and end on the fifth (5th) Trading Day thereafter.  Investor
shall notify the Company in writing of the occurrence of the Clearing Date
associated with a Put Notice.  The Valuation Period shall begin the first
Trading Day following such written notice from Investor.




ARTICLE II
PURCHASE AND SALE OF COMMON STOCK


Section 2.1                      INVESTMENTS.


(a)           PUTS.  Upon the terms and conditions set forth herein (including,
without limitation, the provisions of Article VII), on any Put Date the Company
may exercise a Put by the delivery of a Put Notice. The number of Put Shares
that Investor shall purchase pursuant to such Put shall be determined by
dividing the Investment Amount specified in the Put Notice by the Purchase Price
with respect to such Put Notice.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           RESTRICTED COMMON STOCK.  As a condition for the execution of this
Agreement by the Investor, the Company shall issue to the Investor (a) fifty
thousand (50,000) shares of the Company’s common stock (the “Restricted Common
Stock”) on the signing of this Agreement and (b) fifty thousand (50,000) shares
of Restricted Common Stock at the time of the first Draw Down Notice and initial
financing of $50,000 by the Investor pursuant to the terms of this
Agreement.  The restricted shares shall have no registration rights.


(c)          FLOOR PRICE.  In the event that, during a Valuation Period, the Bid
Price on any Trading Day falls more than twenty five percent (25%) below the
closing trade price on the trading day immediately prior to the date of the
Company’s Put Notice (a “Low Bid Price”), for each such Trading Day, the parties
shall have no right and shall be under no obligation to purchase and sell one
fifth (1/5th) of the Investment Amount specified in the Put Notice, and the
Investment Amount shall accordingly be deemed reduced by such amount.  In the
event that during a Valuation Period there exists a Low Bid Price for any two
(2) Trading Days—not necessarily consecutive—then the balance of each party’s
right and obligation to purchase and sell the Investment Amount under such Put
Notice shall terminate on such second Trading Day (“Termination Day”), and the
Investment Amount shall be adjusted to include only one-fifth (1/5th) of the
initial Investment Amount for each Trading Day during the Valuation Period prior
to the Termination Day that the Bid Price equals or exceeds the Low Bid Price.
 
Section 2.2                      MECHANICS.


(a)           PUT NOTICE. At any time and from time to time during the
Commitment Period, the Company may deliver a Put Notice to Investor, subject to
the conditions set forth in Section 7.2; provided, however, that the Investment
Amount identified in the applicable Put Notice shall not be greater than the
Maximum Put Amount and, when taken together with any prior Put Notices, shall
not exceed the Maximum Commitment.   On the Put Date the Company shall deliver
to Investor’s brokerage account estimated put shares equal to the Investment
Amount indicated in the Put Notice divided by the Closing Price on the Trading
Day immediately preceding the Put Date, multiplied by one hundred twenty five
percent (125%) (the “Estimated Put Shares”).  On the Trading Date immediately
following delivery of the Estimated Put Shares, Investor shall deliver payment
by check or wire transfer to the Company an amount equal to the par value of the
Estimated Put Shares (“Par Value Payment”).
 
(b)           DATE OF DELIVERY OF PUT NOTICE. A Put Notice shall be deemed
delivered on (i) the Trading Day it is received by facsimile or otherwise by
Investor if such notice is received on or prior to 12:00 noon New York time, or
(ii) the immediately succeeding Trading Day if it is received by facsimile or
otherwise after 12:00 noon New York time on a Trading Day or at anytime on a day
which is not a Trading Day.


 
 

--------------------------------------------------------------------------------

 
 
Section 2.3                      CLOSINGS. At the end of the Valuation Period
the Purchase Price shall be established and the number of Put Shares shall be
determined for a particular Put.  If the number of Estimated Put Shares
initially delivered to Investor is greater than the Put Shares purchased by
Investor pursuant to such Put, then immediately after the Valuation Period that
Investor shall deliver to Company any excess Estimated Put Shares associated
with such Put.   If the number of Estimated Put Shares delivered to Investor is
less than the Put Shares purchased by Investor pursuant to a Put, then
immediately after the Valuation Period the Company shall deliver to Investor the
difference between the Estimated Put Shares and the Put Shares issuable pursuant
to such Put.  The Closing of a Put shall occur upon the date in which the
settlement of trades of the Put Shares associated with such Put Notice in the
Investor’s brokerage account has been completed, whereby Investor shall deliver
the Investment Amount specified in the Put Notice, less the Par Value Payment,
by wire transfer of immediately available funds to an account designated by the
Company. In lieu of delivering physical certificates representing the Common
Stock issuable in accordance with clause (a) of this Section 2.3, and provided
that the Transfer Agent then is participating in the Depository Trust Company
("DTC") Fast Automated Securities Transfer ("FAST") program, upon request of
Investor, but subject to the applicable provisions of Article VIII hereof, the
Company shall use its commercially reasonable efforts to cause the Transfer
Agent to electronically transmit, prior to the applicable Closing Date, the
applicable Put Shares by crediting the account of the Investor's prime broker
with DTC through its Deposit Withdrawal Agent Commission ("DWAC") system, and
provide proof satisfactory to the Investor of such delivery.  In addition, on or
prior to such Closing Date, each of the Company and Investor shall deliver to
each other all documents, instruments and writings required to be delivered or
reasonably requested by either of them pursuant to this Agreement in order to
implement and effect the transactions contemplated herein.
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF INVESTOR


Investor represents and warrants to the Company that:


Section 3.1                      INTENT. Investor is entering into this
Agreement for its own account and Investor has no present arrangement (whether
or not legally binding) at any time to sell the Registered Securities to or
through any person or entity; provided, however, that Investor reserves the
right to dispose of the Registered Securities at any time in accordance with
federal and state securities laws applicable to such disposition.


Section 3.2                      NO LEGAL ADVICE FROM THE COMPANY.  The Investor
acknowledges that it has had the opportunity to review this Agreement and the
transactions contemplated by this Agreement with its own legal counsel and
investment and tax advisors.  The Investor is relying solely on such counsel and
advisors and not on any statements or representations of the Company or any of
its representatives or agents for legal, tax or investment advice with respect
to this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.


 
 

--------------------------------------------------------------------------------

 
 
Section 3.3                     SOPHISTICATED INVESTOR. Investor is a
sophisticated investor (as described in Rule 506(b)(2)(ii) of Regulation D) and
an accredited investor (as defined in Rule 501 of Regulation D), and Investor
has such experience in business and financial matters that it is capable of
evaluating the merits and risks of an investment in the Registered Securities.
Investor acknowledges that an investment in the Registered Securities is
speculative and involves a high degree of risk.


Section 3.4                     AUTHORITY. (a) Investor has the requisite power
and authority to enter into and perform its obligations under this Agreement and
the transactions contemplated hereby in accordance with its terms; (b) the
execution and delivery of this Agreement and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action and no further consent or authorization of Investor or its
partners is required; and (c) this Agreement has been duly authorized and
validly executed and delivered by Investor and constitutes a valid and binding
obligation of Investor enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, or similar laws relating to, or
affecting generally the enforcement of, creditors' rights and remedies or by
other equitable principles of general application.


Section 3.5                      NOT AN AFFILIATE. Investor is not an officer,
director or "affiliate" (as that term is defined in Rule 405 of the Securities
Act) of the Company.


Section 3.6                      ORGANIZATION AND STANDING. Investor is a
limited partnership duly organized, validly existing and in good standing under
the laws of the State of Delaware and has all requisite power and authority to
own, lease and operate its properties and to carry on its business as now being
conducted. Investor is duly qualified and in good standing in every jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, other than those in which the failure so to qualify
would not have a material adverse effect on Investor.


Section 3.7                     ABSENCE OF CONFLICTS. The execution and delivery
of this Agreement and any other document or instrument contemplated hereby, and
the consummation of the transactions contemplated hereby and thereby, and
compliance with the requirements hereof and thereof, will not (a) violate any
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on Investor, (b) violate any provision of any indenture, instrument or
agreement to which Investor is a party or is subject, or by which Investor or
any of its assets is bound, or conflict with or constitute a material default
thereunder, (c) result in the creation or imposition of any lien pursuant to the
terms of any such indenture, instrument or agreement, or constitute a breach of
any fiduciary duty owed by Investor to any third party, or (d) require the
approval of any third-party (that has not been obtained) pursuant to any
material contract, instrument, agreement, relationship or legal obligation to
which Investor is subject or to which any of its assets, operations or
management may be subject.


 
 

--------------------------------------------------------------------------------

 
 
Section 3.8                      DISCLOSURE; ACCESS TO INFORMATION. Investor had
an opportunity to review copies of the SEC Documents filed on behalf of the
Company and has had access to all publicly available information with respect to
the Company.


Section 3.9                      MANNER OF SALE. At no time was Investor
presented with or solicited by or through any leaflet, public promotional
meeting, television advertisement or any other form of general solicitation or
advertising.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents and warrants to Investor that, except as disclosed in the
SEC Documents:


Section 4.1                      ORGANIZATION OF THE COMPANY. The Company is a
corporation duly organized and validly existing and in good standing under the
laws of the State of Nevada and has all requisite power and authority to own,
lease and operate its properties and to carry on its business as now being
conducted.  The Company is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, other than those in which the failure so to qualify would not have a
Material Adverse Effect.


Section 4.2                      AUTHORITY. (a) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and to issue the Put Shares and Restricted Shares; (b) the
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby and thereby have been duly authorized
by all necessary corporate action and no further consent or authorization of the
Company or its Board of Directors or stockholders is required; and (c) each of
this Agreement and has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws relating to, or
affecting generally the enforcement of, creditors' rights and remedies or by
other equitable principles of general application.
 
 
Section 4.3                      CAPITALIZATION. As of the date hereof, the
authorized capital stock of the Company consists of 250,000,000 shares of Common
Stock, $0.001 par value per share, of which 22,572,410 shares were issued and
outstanding as of November 18, 2011, and 10,000,000 shares of preferred stock,
$0.001 par value per share, of which 1,401,786 shares were issued and
outstanding as of November 18, 2011.


Except as otherwise disclosed in the SEC Documents, there are no outstanding
securities which are convertible into shares of Common Stock, whether such
conversion is currently exercisable or exercisable only upon some future date or
the occurrence of some event in the future.


All of the outstanding shares of Common Stock of the Company have been duly and
validly authorized and issued and are fully paid and non-assessable.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.4                      COMMON STOCK. The Company is in full compliance
with all reporting requirements of the Exchange Act, and the Company has
maintained all requirements for the continued listing or quotation of the Common
Stock, and such Common Stock is currently listed or quoted on the Principal
Market which is presently the OTC Markets, Inc. Pink Sheets. 


Section 4.5                      SEC DOCUMENTS. The Company may make available
to Investor true and complete copies of the SEC Documents (including, without
limitation, proxy information and solicitation materials). To the Company’s
knowledge, the Company has not provided to Investor any information that,
according to applicable law, rule or regulation, should have been disclosed
publicly prior to the date hereof by the Company, but which has not been so
disclosed. As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Exchange Act, and other federal
laws, rules and regulations applicable to such SEC Documents, and none of the
SEC Documents contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
SEC Documents comply as to form and substance in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(except (a) as may be otherwise indicated in such financial statements or the
notes thereto or (b) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements) and
fairly present in all material respects the financial position of the Company as
of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).
 
Section 4.6                      VALID ISSUANCES. When issued and paid for as
herein provided, the Put Shares and the Restricted Shares shall be duly and
validly issued, fully paid, and non-assessable. Neither the sales of the Put
Shares or the Restricted Shares pursuant to this Agreement nor the Company's
performance of its obligations hereunder shall (a) result in the creation or
imposition of any liens, charges, claims or other encumbrances upon the Put
Shares or Restricted Shares, or any of the assets of the Company, or (b) entitle
the holders of outstanding shares of Common Stock to preemptive or other rights
to subscribe to or acquire the Common Stock or other securities of the Company.
The Put Shares and Restricted Shares shall not subject Investor to personal
liability, in excess of the subscription price by reason of the ownership
thereof.


 
 

--------------------------------------------------------------------------------

 


Section 4.7                      NO CONFLICTS. The execution, delivery and
performance of this Agreement by the Company and the consummation by the Company
of the transactions contemplated hereby, including without limitation the
issuance of the Put Shares and the Restricted Shares, do not and will not (a)
result in a violation of the Certificate or By-Laws or (b) conflict with, or
constitute a material default (or an event that with notice or lapse of time or
both would become a material default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
indenture, instrument or any "lock-up" or similar provision of any underwriting
or similar agreement to which the Company is a party, or (c) result in a
violation of any federal, state or local law, rule, regulation, order, judgment
or decree (including federal and state securities laws and regulations)
applicable to the Company or by which any property or asset of the Company is
bound or affected (except for such conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect) nor is the
Company otherwise in violation of, conflict with or in default under any of the
foregoing. The business of the Company is not being conducted in violation of
any law, ordinance or regulation of any governmental entity, except for possible
violations that either singly or in the aggregate do not and will not have a
Material Adverse Effect. The Company is not required under federal, state or
local law, rule or regulation to obtain any consent, authorization or order of,
or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under this
Agreement or issue and sell the Common Stock in accordance with the terms hereof
(other than any SEC, FINRA or state securities filings that may be required to
be made by the Company subsequent to any Closing, any registration statement
that may be filed pursuant hereto); provided that, for purposes of the
representation made in this sentence, the Company is assuming and relying upon
the accuracy of the relevant representations and agreements of Investor herein.


Section 4.8                      NO MATERIAL ADVERSE CHANGE. Since September 30,
2011 no event has occurred that would have a Material Adverse Effect on the
Company.
 
 
Section 4.9                      LITIGATION AND OTHER PROCEEDINGS. There are no
lawsuits or proceedings pending or to the knowledge of the Company threatened,
against the Company, nor has the Company received any written or oral notice of
any such action, suit, proceeding or investigation, which would have a Material
Adverse Effect. No judgment, order, writ, injunction or decree or award has been
issued by or, so far as is known by the Company, requested of any court,
arbitrator or governmental agency which would have a Material Adverse Effect.
 
 
Section 4.10                    DILUTION.  The number of shares of Common Stock
issuable as Put Shares may increase substantially in certain circumstances,
including, but not necessarily limited to, the circumstance wherein the trading
price of the Common Stock declines during the period between the Effective Date
and the end of the Commitment Period.  The Company’s executive officers and
directors have studied and fully understand the nature of the transactions
contemplated by this Agreement and recognize that they have a potential dilutive
effect.  The board of directors of the Company has concluded in its good faith
business judgment that such issuance is in the best interests of the
Company.  The Company specifically acknowledges that, subject to Section 2.2(c),
its obligation to issue the Put Shares is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other shareholders of the Company.


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE V
COVENANTS OF INVESTOR


Section 5.1                      COMPLIANCE WITH LAW; TRADING IN SECURITIES.
Investor's trading activities with respect to shares of the Common Stock will be
in compliance with all applicable state and federal securities laws, rules and
regulations and the rules and regulations of FINRA and the Principal Market on
which the Common Stock is listed or quoted.


Section 5.2                      SHORT SALES AND CONFIDENTIALITY. Neither
Investor nor any affiliate of the Investor acting on its behalf or pursuant to
any understanding with it will execute any Short Sales during the period from
the date hereof to the end of the Commitment Period.  For the purposes hereof,
and in accordance with Regulation SHO, the sale after delivery of a Put Notice
of such number of shares of Common Stock reasonably expected to be purchased
under a Put Notice shall not be deemed a Short Sale.


Other than to other Persons party to this Agreement, Investor has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
 
 
ARTICLE VI
COVENANTS OF THE COMPANY 

Section 6.1                      RESERVATION OF COMMON STOCK. The Company will,
from time to time as needed in advance of a Closing Date, reserve and keep
available until the consummation of such Closing, free of preemptive rights
sufficient shares of Common Stock for the purpose of enabling the Company to
satisfy its obligation to issue the Put Shares to be issued in connection
therewith. The number of shares so reserved from time to time, as theretofore
increased or reduced as hereinafter provided, may be reduced by the number of
shares actually delivered hereunder.


Section 6.2                      LISTING OF COMMON STOCK.  If the Company
applies to have the Common Stock traded on any other Principal Market, it shall
include in such application the Put Shares and the Restricted Shares, and shall
take such other action as is necessary or desirable in the reasonable opinion of
Investor to cause the Common Stock to be listed on such other Principal Market
as promptly as possible. The Company shall use its commercially reasonable
efforts to continue the listing and trading of the Common Stock on the Principal
Market (including, without limitation, maintaining sufficient net tangible
assets) and will comply in all respects with the Company's reporting, filing and
other obligations under the bylaws or rules of the FINRA and the Principal
Market.


 
 

--------------------------------------------------------------------------------

 


Section 6.3                      CERTAIN AGREEMENTS. So long as this Agreement
remains in effect, the Company covenants and agrees that it will not, without
the prior written consent of the Investor, enter into any other equity line of
credit agreement with a third party during the Commitment Period having terms
and conditions substantially comparable to this Agreement.  For the avoidance of
doubt, nothing contained in the Transaction Documents shall restrict, or require
the Investor's consent for, any agreement providing for the issuance or
distribution of (or the issuance or distribution of) any equity securities
pursuant to any agreement or arrangement that is not commonly understood to be
an "equity line of credit."
 
 
ARTICLE VII
CONDITIONS TO DELIVERY OF
PUT NOTICES AND CONDITIONS TO CLOSING


Section 7.1                      CONDITIONS PRECEDENT TO THE OBLIGATION OF THE
COMPANY TO ISSUE AND SELL COMMON STOCK. The obligation hereunder of the Company
to issue and sell the Put Shares to Investor incident to each Closing is subject
to the satisfaction, at or before each such Closing, of each of the conditions
set forth below.


(a)           ACCURACY OF INVESTOR'S REPRESENTATIONS AND WARRANTIES. The
representations and warranties of Investor shall be true and correct in all
material respects as of the date of this Agreement and as of the date of each
such Closing as though made at each such time.


(b)           PERFORMANCE BY INVESTOR. Investor shall have performed, satisfied
and complied in all respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by
Investor at or prior to such Closing.


(c)           PRINCIPAL MARKET REGULATION. The Company shall not issue any Put
Shares, or Restricted Shares, and the Investor shall not have the right to
receive any Put Shares or Restricted Shares, if the issuance of such shares
would exceed the aggregate number of shares of Common Stock which the Company
may issue without breaching the Company’s obligations under the rules or
regulations of the Principal Market (the “EXCHANGE CAP”).


Section 7.2                      CONDITIONS PRECEDENT TO THE RIGHT OF THE
COMPANY TO DELIVER A PUT NOTICE AND THE OBLIGATION OF INVESTOR TO PURCHASE PUT
SHARES. The right of the Company to deliver a Put Notice and the obligation of
Investor hereunder to acquire and pay for the Put Shares incident to a Closing
is subject to the satisfaction, on (i) the date of delivery of such Put Notice
and (ii) the applicable Closing Date (each a "CONDITION SATISFACTION DATE"), of
each of the following conditions:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           EFFECTIVE REGISTRATION STATEMENT. The Registration Statement, and
any amendment or supplement thereto, shall remain effective for the sale by
Investor of the Registered Securities subject to such Put Notice, and such
Registration Statement shall remain effective on each Condition Satisfaction
Date and (i) neither the Company nor Investor shall have received notice that
the SEC has issued or intends to issue a stop order with respect to such
Registration Statement or that the SEC otherwise has suspended or withdrawn the
effectiveness of such Registration Statement, either temporarily or permanently,
or intends or has threatened to do so (unless the SEC's concerns have been
addressed and Investor is reasonably satisfied that the SEC no longer is
considering or intends to take such action), and (ii) no other suspension of the
use or withdrawal of the effectiveness of such Registration Statement or related
prospectus shall exist.


(b)           ACCURACY OF THE COMPANY'S REPRESENTATIONS AND WARRANTIES. The
representations and warranties of the Company shall be true and correct in all
material respects as of each Condition Satisfaction Date as though made at each
such time (except for representations and warranties specifically made as of a
particular date) with respect to all periods, and as to all events and
circumstances occurring or existing to and including each Condition Satisfaction
Date, except for any conditions which have temporarily caused any
representations or warranties herein to be incorrect and which have been
corrected with no continuing impairment to the Company or Investor.


(c)           PERFORMANCE BY THE COMPANY. The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to each Condition Satisfaction Date.


(d)           NO INJUNCTION. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
adopted by any court or governmental authority of competent jurisdiction that
prohibits or directly and materially adversely affects any of the transactions
contemplated by this Agreement, and no proceeding shall have been commenced that
may have the effect of prohibiting or materially adversely affecting any of the
transactions contemplated by this Agreement.


(e)           ADVERSE CHANGES. Since the date of filing of the Company's most
recent SEC Document, no event that had or is reasonably likely to have a
Material Adverse Effect has occurred.


(f)           NO SUSPENSION OF TRADING IN OR DELISTING OF COMMON STOCK. The
trading of the Common Stock shall not have been suspended by the SEC, the
Principal Market or the FINRA and the Common Stock shall have been approved for
listing or quotation on and shall not have been delisted from the Principal
Market.


(g)           [INTENTIONALLY OMITTED]


 
 

--------------------------------------------------------------------------------

 
 
(h)           TEN PERCENT LIMITATION. On each Closing Date, the number of Put
Shares then to be purchased by Investor shall not exceed the number of such
shares that, when aggregated with all other shares of Common Stock then owned by
Investor beneficially or deemed beneficially owned by Investor, would result in
Investor owning more than 9.99% of all of such Common Stock as would be
outstanding on such Closing Date, as determined in accordance with Section 16 of
the Exchange Act and the regulations promulgated thereunder. For purposes of
this Section, in the event that the amount of Common Stock outstanding as
determined in accordance with Section 16 of the Exchange Act and the regulations
promulgated thereunder is greater on a Closing Date than on the date upon which
the Put Notice associated with such Closing Date is given, the amount of Common
Stock outstanding on such Closing Date shall govern for purposes of determining
whether Investor, when aggregating all purchases of Common Stock made pursuant
to this Agreement, would own more than 9.99% of the Common Stock following such
Closing Date.


(i)           Principal Market Regulation. The Company shall not issue any Put
Shares or Restricted Shares, and the Investor shall not have the right to
receive any Put Shares or Restricted Shares, if the issuance of such shares
would exceed the Exchange Cap.


(j)           NO KNOWLEDGE. The Company shall have no knowledge of any event
more likely than not to have the effect of causing such Registration Statement
to be suspended or otherwise ineffective (which event is more likely than not to
occur within the fifteen (15) Trading Days following the Trading Day on which
such Put Notice is deemed delivered).


(k)           NO VIOLATION OF SHAREHOLDER APPROVAL REQUIREMENT. The issuance of
shares of Common Stock with respect to the applicable Closing, if any, shall not
violate the shareholder approval requirements of the Principal Market.


(l)           NO VALUATION EVENT. No Valuation Event shall have occurred since
the Put Date.


(m)         OTHER. On each Condition Satisfaction Date, Investor shall have
received a certificate in substantially the form and substance of Exhibit B
hereto, executed by an executive officer of the Company and to the effect that
all the conditions to such Closing shall have been satisfied as at the date of
each such certificate.


ARTICLE VIII
LEGENDS


 
Section 8.1                      NO STOCK LEGEND OR STOCK TRANSFER RESTRICTIONS.
No legend shall be placed on the share certificates representing the Put Shares.
 


Section 8.2                     INVESTOR'S COMPLIANCE. Nothing in this Article
VIII shall affect in any way Investor's obligations under any agreement to
comply with all applicable securities laws upon the sale of the Common Stock.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE IX
NOTICES; INDEMNIFICATION


Section 9.1                      NOTICES. All notices, demands, requests,
consents, approvals, and other communications required or permitted hereunder
shall be in writing and, unless otherwise specified herein, shall be (a)
personally served, (b) deposited in the mail, registered or certified, return
receipt requested, postage prepaid, (c) delivered by reputable air courier
service with charges prepaid, or (d) transmitted by hand delivery, telegram,
facsimile, or email as a PDF, addressed as set forth below or to such other
address as such party shall have specified most recently by written notice given
in accordance herewith. Any notice or other communication required or permitted
to be given hereunder shall be deemed effective (i) upon hand delivery or
delivery by facsimile, with accurate confirmation generated by the transmitting
facsimile machine, or email as a PDF, at the address or number designated below
(if delivered on a business day during normal business hours where such notice
is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (ii) on the second business day following the date
of mailing by express courier service or on the fifth business day after
deposited in the mail, in each case, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur.


The addresses for such communications shall be:
 
 
If to the Company:                                           


Data Storage Corporation
401 Franklin Avenue
Garden City, New York 11530
Attn: Charles M. Piluso
Chief Executive Officer
Tel:  (212) 564-4922
Fax: (212) 202-7966
Email: Cpiluso@datastoragecorp.com
 
 
 

--------------------------------------------------------------------------------

 


If to Investor:


Southridge Partners II, LP
90 Grove Street
Ridgefield, Connecticut 06877
Tel: 203-431-8300
Fax: 203-431-8301
Email: info@southridgellc.com


Either party hereto may from time to time change its address or facsimile number
for notices under this Section 9.1 by giving at least ten (10) days' prior
written notice of such changed address or facsimile number to the other party
hereto.


Section 9.2                      INDEMNIFICATION.  Each party (an “Indemnifying
Party”) agrees to indemnify and hold harmless the other party along with its
officers, directors, employees, and authorized agents, and each Person or
entity, if any, who controls such party within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (an “Indemnified Party”) from
and against any Damages, joint or several, and any action in respect thereof to
which the Indemnified Party becomes subject to, resulting from, arising out of
or relating to (i) any misrepresentation, breach of warranty or nonfulfillment
of or failure to perform any covenant or agreement on the part of Indemnifying
Party contained in this Agreement, (ii) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or any
post-effective amendment thereof or supplement thereto, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading, (iii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus or contained in the final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in the light of the
circumstances under which the statements therein were made, not misleading, or
(iv) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation under the
Securities Act, the Exchange Act or any state securities law, as such Damages
are incurred, except to the extent such Damages result primarily from
Indemnified Party's failure to perform any covenant or agreement contained in
this Agreement or Indemnified Party's negligence, recklessness or bad faith in
performing its obligations under this Agreement; provided, however, that the
foregoing indemnity agreement shall not apply to any Damages of an Indemnified
Party to the extent, but only to the extent, arising out of or based upon any
untrue statement or alleged untrue statement or omission or alleged omission
made by an Indemnifying Party in reliance upon and in conformity with written
information furnished to the Indemnifying Party by the Indemnified Party
expressly for use in the Registration Statement, any post-effective amendment
thereof or supplement thereto, or any preliminary prospectus or final prospectus
(as amended or supplemented).


 
 

--------------------------------------------------------------------------------

 
 
Section 9.3                      METHOD OF ASSERTING INDEMNIFICATION CLAIMS. All
claims for indemnification by any Indemnified Party (as defined below) under
Section 9.2 shall be asserted and resolved as follows:


(a)           In the event any claim or demand in respect of which an
Indemnified Party  might seek indemnity under Section 9.2 is asserted against or
sought to be collected from such Indemnified Party by a person other than a
party hereto or an affiliate thereof (a "THIRD PARTY CLAIM"), the Indemnified
Party shall deliver a written notification, enclosing a copy of all papers
served, if any, and specifying the nature of and basis for such Third Party
Claim and for the Indemnified Party's claim for indemnification that is being
asserted under any provision of Section 9.2 against an Indemnifying Party,
together with the amount or, if not then reasonably ascertainable, the estimated
amount, determined in good faith, of such Third Party Claim (a "CLAIM NOTICE")
with reasonable promptness to the Indemnifying Party. If the Indemnified Party
fails to provide the Claim Notice with reasonable promptness after the
Indemnified Party receives notice of such Third Party Claim, the Indemnifying
Party shall not be obligated to indemnify the Indemnified Party with respect to
such Third Party Claim to the extent that the Indemnifying Party's ability to
defend has been prejudiced by such failure of the Indemnified Party. The
Indemnifying Party shall notify the Indemnified Party as soon as practicable
within the period ending thirty (30) calendar days following receipt by the
Indemnifying Party of either a Claim Notice or an Indemnity Notice (as defined
below) (the "DISPUTE PERIOD") whether the Indemnifying Party disputes its
liability or the amount of its liability to the Indemnified Party under Section
9.2 and whether the Indemnifying Party desires, at its sole cost and expense, to
defend the Indemnified Party against such Third Party Claim.


(i)           If the Indemnifying Party notifies the Indemnified Party within
the Dispute Period that the Indemnifying Party desires to defend the Indemnified
Party with respect to the Third Party Claim pursuant to this Section 9.3(a),
then the Indemnifying Party shall have the right to defend, with counsel
reasonably satisfactory to the Indemnified Party, at the sole cost and expense
of the Indemnifying Party, such Third Party Claim by all appropriate
proceedings, which proceedings shall be vigorously and diligently prosecuted by
the Indemnifying Party to a final conclusion or will be settled at the
discretion of the Indemnifying Party (but only with the consent of the
Indemnified Party in the case of any settlement that provides for any relief
other than the payment of monetary damages or that provides for the payment of
monetary damages as to which the Indemnified Party shall not be indemnified in
full pursuant to Section 9.2). The Indemnifying Party shall have full control of
such defense and proceedings, including any compromise or settlement thereof;
provided, however, that the Indemnified Party may, at the sole cost and expense
of the Indemnified Party, at any time prior to the Indemnifying Party's delivery
of the notice referred to in the first sentence of this clause (i), file any
motion, answer or other pleadings or take any other action that the Indemnified
Party reasonably believes to be necessary or appropriate to protect its
interests; and provided further, that if requested by the Indemnifying Party,
the Indemnified Party will, at the sole cost and expense of the Indemnifying
Party, provide reasonable cooperation to the Indemnifying Party in contesting
any Third Party Claim that the Indemnifying Party elects to contest. The
Indemnified Party may participate in, but not control, any defense or settlement
of any Third Party Claim controlled by the Indemnifying Party pursuant to this
clause (i), and except as provided in the preceding sentence, the Indemnified
Party shall bear its own costs and expenses with respect to such participation.
Notwithstanding the foregoing, the Indemnified Party may takeover the control of
the defense or settlement of a Third Party Claim at any time if it irrevocably
waives its right to indemnity under Section 9.2 with respect to such Third Party
Claim.


 
 

--------------------------------------------------------------------------------

 
 
(ii)           If the Indemnifying Party fails to notify the Indemnified Party
within the Dispute Period that the Indemnifying Party desires to defend the
Third Party Claim pursuant to Section 9.3(a), or if the Indemnifying Party gives
such notice but fails to prosecute vigorously and diligently or settle the Third
Party Claim, or if the Indemnifying Party fails to give any notice whatsoever
within the Dispute Period, then the Indemnified Party shall have the right to
defend, at the sole cost and expense of the Indemnifying Party, the Third Party
Claim by all appropriate proceedings, which proceedings shall be prosecuted by
the Indemnified Party in a reasonable manner and in good faith or will be
settled at the discretion of the Indemnified Party(with the consent of the
Indemnifying Party, which consent will not be unreasonably withheld). The
Indemnified Party will have full control of such defense and proceedings,
including any compromise or settlement thereof; provided, however, that if
requested by the Indemnified Party, the Indemnifying Party will, at the sole
cost and expense of the Indemnifying Party, provide reasonable cooperation to
the Indemnified Party and its counsel in contesting any Third Party Claim which
the Indemnified Party is contesting. Notwithstanding the foregoing provisions of
this clause (ii), if the Indemnifying Party has notified the Indemnified Party
within the Dispute Period that the Indemnifying Party disputes its liability or
the amount of its liability hereunder to the Indemnified Party with respect to
such Third Party Claim and if such dispute is resolved in favor of the
Indemnifying Party in the manner provided in clause (iii) below, the
Indemnifying Party will not be required to bear the costs and expenses of the
Indemnified Party's defense pursuant to this clause (ii) or of the Indemnifying
Party's participation therein at the Indemnified Party's request, and the
Indemnified Party shall reimburse the Indemnifying Party in full for all
reasonable costs and expenses incurred by the Indemnifying Party in connection
with such litigation. The Indemnifying Party may participate in, but not
control, any defense or settlement controlled by the Indemnified Party pursuant
to this clause (ii), and the Indemnifying Party shall bear its own costs and
expenses with respect to such participation.


(iii)           If the Indemnifying Party notifies the Indemnified Party that it
does not dispute its liability or the amount of its liability to the Indemnified
Party with respect to the Third Party Claim under Section 9.2 or fails to notify
the Indemnified Party within the Dispute Period whether the Indemnifying Party
disputes its liability or the amount of its liability to the Indemnified Party
with respect to such Third Party Claim, the amount of Damages specified in the
Claim Notice shall be conclusively deemed a liability of the Indemnifying Party
under Section 9.2 and the Indemnifying Party shall pay the amount of such
Damages to the Indemnified Party on demand. If the Indemnifying Party has timely
disputed its liability or the amount of its liability with respect to such
claim, the Indemnifying Party and the Indemnified Party shall proceed in good
faith to negotiate a resolution of such dispute; provided, however, that if the
dispute is not resolved within thirty (30) days after the Claim Notice, the
Indemnifying Party shall be entitled to institute such legal action as it deems
appropriate.


 
 

--------------------------------------------------------------------------------

 
 
(b)           In the event any Indemnified Party should have a claim under
Section 9.2 against the Indemnifying Party that does not involve a Third Party
Claim, the Indemnified Party shall deliver a written notification of a claim for
indemnity under Section 9.2 specifying the nature of and basis for such claim,
together with the amount or, if not then reasonably ascertainable, the estimated
amount, determined in good faith, of such claim (an "INDEMNITY NOTICE") with
reasonable promptness to the Indemnifying Party. The failure by any Indemnified
Party to give the Indemnity Notice shall not impair such party's rights
hereunder except to the extent that the Indemnifying Party demonstrates that it
has been irreparably prejudiced thereby. If the Indemnifying Party notifies the
Indemnified Party that it does not dispute the claim or the amount of the claim
described in such Indemnity Notice or fails to notify the Indemnified Party
within the Dispute Period whether the Indemnifying Party disputes the claim or
the amount of the claim described in such Indemnity Notice, the amount of
Damages specified in the Indemnity Notice will be conclusively deemed a
liability of the Indemnifying Party under Section 9.2 and the Indemnifying Party
shall pay the amount of such Damages to the Indemnified Party on demand. If the
Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.


(c)           The indemnity provisions contained herein shall be in addition to
(i) any cause of action or similar rights of the Indemnified Party against the
Indemnifying Party or others, and (ii) any liabilities the Indemnifying Party
may be subject to.


ARTICLE X
MISCELLANEOUS


Section 10.1                    GOVERNING LAW; JURISDICTION. This Agreement
shall be governed by and interpreted in accordance with the laws of the State of
New York without regard to the principles of conflicts of law. Each of the
Company and Investor hereby submit to the exclusive jurisdiction of the United
States Federal and state courts located in New York with respect to any dispute
arising under this Agreement, the agreements entered into in connection herewith
or the transactions contemplated hereby or thereby.


Section 10.2                   JURY TRIAL WAIVER.  The Company and the Investor
hereby waive a trial by jury in any action, proceeding or counterclaim brought
by either of the parties hereto against the other in respect of any matter
arising out of or in connection with the Transaction Documents.


 
 

--------------------------------------------------------------------------------

 
 
Section 10.3                   ASSIGNMENT. This Agreement shall be binding upon
and inure to the benefit of the Company and Investor and their respective
successors. Neither this Agreement nor any rights of Investor or the Company
hereunder may be assigned by either party to any other person.
 
Section 10.4                   THIRD PARTY BENEFICIARIES. This Agreement is
intended for the benefit of the Company and Investor and their respective
successors, and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.


Section 10.5                   TERMINATION. The Company may terminate this
Agreement at any time by written notice to the Investor. Additionally, this
Agreement shall terminate at the end of Commitment Period or as otherwise
provided herein (unless extended by the agreement of the Company and Investor);
provided, however, that the provisions of Articles V and VIII, and Sections 9.1,
9.2, 9.3 10.1, 10.2 and 10.4 shall survive the termination of this Agreement for
a period of eighteen (18) months.


Section 10.6                   ENTIRE AGREEMENT, AMENDMENT; NO WAIVER. This
Agreement and the instruments referenced herein contain the entire understanding
of the Company and Investor with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor Investor makes any representation, warranty, covenant or undertaking
with respect to such matters. No provision of this Agreement may be waived or
amended other than by an instrument in writing signed by the party to be charged
with enforcement.


Section 10.7                   FEES AND EXPENSES. The Company agrees to pay its
own expenses in connection with the preparation of this Agreement and
performance of its obligations hereunder, and shall pay a fee to Investor in the
amount of $25,000, payable in cash or restricted common stock (25,000 shares),
to cover its expenses in connection with the preparation of this Agreement and
performance of Investor’s obligations hereunder. The Company shall pay all stamp
or other similar taxes and duties levied in connection with issuance of the Put
Shares pursuant hereto.


Section 10.8                   COUNTERPARTS. This Agreement may be executed in
multiple counterparts, each of which may be executed by less than all of the
parties and shall be deemed to be an original instrument which shall be
enforceable against the parties actually executing such counterparts and all of
which together shall constitute one and the same instrument. This Agreement may
be delivered to the other parties hereto by facsimile transmission or email of a
copy of this Agreement bearing the signature of the parties so delivering this
Agreement.


Section 10.9                   SEVERABILITY. In the event that any provision of
this Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision; provided that such severability shall be
ineffective if it materially changes the economic benefit of this Agreement to
any party.


 
 

--------------------------------------------------------------------------------

 
 
Section 10.10                 FURTHER ASSURANCES. Each party shall do and
perform, or cause to be done and performed, all such further acts and things,
and shall execute and deliver all such other agreements, certificates,
instruments and documents, as the other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.


Section 10.11                 NO STRICT CONSTRUCTION. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.


Section 10.12                 EQUITABLE RELIEF. The Company recognizes that in
the event that it fails to perform, observe, or discharge any or all of its
obligations under this Agreement, any remedy at law may prove to be inadequate
relief to Investor. The Company therefore agrees that Investor shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.


Section 10.13                 TITLE AND SUBTITLES. The titles and subtitles used
in this Agreement are used for the convenience of reference and are not to be
considered in construing or interpreting this Agreement.


Section 10.14                 REPORTING ENTITY FOR THE COMMON STOCK. The
reporting entity relied upon for the determination of the Closing Price and the
VWAP for the Common Stock on any given Trading Day for the purposes of this
Agreement shall be Bloomberg Finance L.P. or any successor thereto. The written
mutual consent of Investor and the Company shall be required to employ any other
reporting entity.


Section 10.15                 PUBLICITY.   The Company and Investor shall
consult with each other in issuing any press releases or otherwise making public
statements with respect to the transactions contemplated hereby and no party
shall issue any such press release or otherwise make any such public statement
without the prior written consent of the other parties, which consent shall not
be unreasonably withheld or delayed, except that no prior consent shall be
required if such disclosure is required by law, in which such case the
disclosing party shall provide the other parties with prior notice of such
public statement. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of Investor without the prior written consent of such
Investor, except to the extent required by law. Investor acknowledges that this
Agreement and all or part of the Transaction Documents may be deemed to be
"material contracts" as that term is defined by Item 601(b)(10) of Regulation
S-K, and that the Company may therefore be required to file such documents as
exhibits to reports or registration statements filed under the Securities Act or
the Exchange Act. Investor further agrees that the status of such documents and
materials as material contracts shall be determined solely by the Company, in
consultation with its counsel.
 
[SIGNATURES ON FOLLOWING PAGE]
 
 
 

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE]


IN WITNESS WHEREOF, the parties hereto have caused this Equity Purchase
Agreement to be executed by the undersigned, thereunto duly authorized, as of
the date first set forth above.
 

 
SOUTHRIDGE PARTNERS II, LP
            By: 
Southridge Advisors LLC
           
By:
/s/        Stephen Hicks       Manager  


 
DATA STORAGE CORPORATION
         
 
By:
/s/        Charles M. Piluso       Chief Executive Officer  

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBITS








EXHIBIT A                                                      Put Notice


EXHIBIT B                                                      Closing
Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 


FORM OF PUT NOTICE




TO: SOUTHRIDGE PARTNERS II, LP




We refer to the Equity Purchase Agreement dated  November 29, 2011 (the
“Agreement”) entered into by Data Storage Corporation (the “Company”) and
you.   Capitalized terms defined in the Agreement shall, unless otherwise
defined, have the same meaning when used herein.


We hereby:


1.  
Give you notice that we require you to purchase $_________ (the “Investment
Amount”) in Put Shares; and

 
2.  
 Certify that, as of the date hereof, to the best of our knowledge, the
conditions set forth in Section 7.2 of the Agreement are satisfied.

 




Date: _____________, 20__
[__________________________]


By: ______________________
Name:
Title: Chief Executive Officer
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B




FORM OF


CERTIFICATE OF THE CHIEF EXECUTIVE OFFICER


OF


DATA STORAGE CORPORATION


Pursuant to Section 7.2(m) of that certain Equity Purchase Agreement dated
November 29, 2011 (the “Agreement”) by and between the Company and Southridge
Partners II, LP (the “Investor”), the undersigned, in his capacity as the Chief
Executive Officer of Data Storage Corporation (the “Company”), and not in his
individual capacity, hereby certifies, as of the date hereof (such date, the
“Condition Satisfaction Date”), the following:


1.           The representations and warranties of the Company are true and
correct in all material respects as of the Condition Satisfaction Date as though
made on the Condition Satisfaction Date (except for representations and
warranties specifically made as of a particular date) with respect to all
periods, and as to all events and circumstances occurring or existing to and
including the Condition Satisfaction Date, except for any conditions which have
temporarily caused any representations or warranties of the Company set forth in
the Agreement to be incorrect and which have been corrected with no continuing
impairment to the Company or Investor; and


2.           All of the Company’s conditions to Closing set forth in Section 7.2
of the Agreement have been satisfied as of the Condition Satisfaction Date.


Capitalized terms used herein shall have the meanings set forth in the Agreement
unless otherwise defined herein.
 
IN WITNESS WHEREOF, the undersigned has hereunto affixed his hand as of the ___
day of ____________, 20__.




By:                                                                           
  _______________   
     Chief Executive Officer

